Citation Nr: 1118460	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-33 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residual of an injury to the coccyx area.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from May 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2007 rating decision of the New Orleans, Louisiana Regional Office (RO) of the Department of Veterans Affairs (VA), which determined that the Veteran had not submitted new and material evidence to reopen a claim of entitlement to service connection for a cracked coccyx bone.  The RO determined that the September 2006 claim of entitlement to service connection for a cracked coccyx bone was a request to claims for service connection for a coccyx injury, claimed as a displaced coccyx bone, and for service connection for a coccygeal mass.  Those claims were previously was denied in January 1999.  

The claim for service connection for residuals of a coccygeal injury, on the merits, is addressed in the REMAND portion of the decision below.



FINDINGS OF FACT

1. An unappealed rating decision dated in January 1999 denied a service connection claim for a coccyx injury, claimed as a cracked bone, and for a coccyx mass.  

2.  The Veteran's 2010 testimony that he has experienced chronic coccyx-area pain after an injury in service, although no provider has been able to identify the cause of the continuing pain, when read in light of evidence already of record, relates to an unestablished fact necessary to substantiate the claim, and, assuming the credibility of the allegation, raises a reasonable possibility of substantiating the claim of entitlement to service connection for residuals of an injury to the coccyx area.  



CONCLUSION OF LAW

The evidence received subsequent to the final January 1999 rating decision is new and material and the requirements to reopen a claim of entitlement to service connection for residuals of an injury to the coccyx area have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, the request to reopen the claim for service connection for an injury to the coccyx area has been granted, so further discussion of VA's duty to notify and assist with respect to that claim is not required.  Where, as here, the Board is taking an action favorable to the Veteran, there can be no possibility of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as evidence not previously submitted and "material" as evidence related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Historically, the Veteran initially filed a claim of entitlement to service connection for "displaced coccyx bone" in November 1998.  The RO, in January 1999, denied claims of entitlement to service connection for coccygeal injury and for coccygeal mass.  The Veteran disagreed, stating that he had continued pain from the residuals of the injury, however diagnosed.  The Veteran, however, did not appeal that decision after a March 1999 Statement of the Case was issued, and the decisions became final. 38 C.F.R. § 20.1103.

The Veteran submitted a request to reopen the claim for a "cracked coccyx bone" in September 2006.  In April 2007, the RO denied the Veteran's claim on the basis that new and material evidence had not been demonstrated.  He appealed. 

The evidence of record at the time of the last final rating decision in January 1999 and private medical records, including a 1998 notation that the Veteran incurred a "fracture" of the coccyx in service and still had discomfort due to the injury, and private 1980 record which disclosed that the Veteran had recently undergone surgery for a pilonidal cyst.  The RO essentially determined that an abnormality of the coccyx bone was a congenital disorder and that post-service surgical treatment of a pilonidal cyst was unrelated to service because the September 1969 service separation examination which noted that the Veteran had a pilonidal cyst and stated that the cyst was inactive.  

The evidence added to the record since the last final rating decision includes the Veteran's testimony at an August 2010 BVA hearing and a September 2010 statement from GML, MD, that the Veteran had continuing coccygeal discomfort.  

In his August 2010 testimony, the Veteran stated that, even though no provider in service could determine the cause of coccygeal discomfort, that discomfort persisted.  The Veteran testified that he was told that the post-service pilonidal cyst surgery would relieve the coccygeal discomfort, but that he continues to have such discomfort, even though no provider has been able to explain why he has this symptom.  The Veteran contends that, since the pain first started in service, and had been persistent since that time, he is entitled to service connection and compensation.  

The Veteran's contention that he has had continuous and chronic coccygeal pain since service is credible, since there is medical evidence that he underwent pilonidal cyst surgery some 10 years after service, but has continued to complain of coccygeal discomfort to his providers from time to time since that surgery.  

The Veteran's contention that coccygeal discomfort first arose in service and has continued chronically since that time must be considered credible for purposes of determining whether there is new and material evidence.  This evidence, assuming credibility, establish a relationship between the Veteran's service and current coccygeal discomfort, however diagnosed.  Moreover, as the Veteran has described traumatic injury, he is competent to describe such injury, even though the in-service records documenting that the Veteran sought evaluation for coccygeal discomfort do not mention a traumatic injury.  

The Board notes that the language of 38 C.F.R. § 3.156(a) has been interpreted as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.   Shade v. Shinseki, 24 Vet. App. 110 (2010).  The regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  

Although this evidence is sufficient to reopen the claim, further development is required to determine whether the Veteran has a current coccygeal disorder, to include discomfort due to residuals of trauma to the coccygeal bones or incurrence or aggravation of a pilonidal cyst or residuals of surgery for treatment of a pilonidal cyst, or aggravation of a pre-existing defect or disease, and, if so, whether the current discomfort is related to the Veteran's service.  It is the Board's opinion that further development of the claim is required before the reopened claim may be addressed on the merits.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for residuals of a coccygeal injury is reopened and to this extent only, the appeal is granted.  



REMAND

A review of the record in light of the Board's decision above, the Board is of the opinion that the Veteran should be afforded a VA examination to determine whether he currently has chronic symptoms of a coccygeal disorder or abnormality, and, if so, to obtain opinion as to the likelihood that the current coccygeal symptoms were incurred during or as a result of the Veteran's service.  

The Veteran has stated that he is aware that he may have a congenital disorder of the coccygeal area.  Nevertheless, the Veteran contends, he is entitled to service connection for the aggravation of any coccygeal-area congenital or developmental defects or disease because he did not have any discomfort due to a disease or defect of this area when he entered service.  He is, he states, seeking service connection only for the chronic pain and disability resulting from the injury in service or the pilonidal cyst surgery required to treat that pain, not for the congenital disease or disorder present prior to service, but not noted at service entry because it was non-symptomatic.  

The Board notes that refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, service connection may be granted for disease of congenital, developmental or familiar origin may be awarded if it is shown that such a congenital defect was aggravated through superimposed injury during active service.  See VAOPGCPREC 82-90; 38 C.F.R. § 3.306  

Although service connection may not be awarded for congenital or developmental defects, service connection may be awarded for disability due to superimposed disease or injury incurred during service.  See VAOPGCPREC 82-90.  For purposes of determining whether a disorder is a congenital defect or a familiar disease, VA interprets the term "disease" in 38 U.S.C.A §§ 1110 and 1131, and the term "defects" in 38 C.F.R. § 3.303(c), as being mutually exclusive.  

The term "defect," viewed in the context of 38 C.F.R. § 3.303(c), is defined as a structural or inherent abnormality or conditions which are more or less stationary in nature.  As noted in VAOPGCPREC 82-90, a Federal court, in drawing a distinction between "disease" and "defect," indicated that the former referred to a condition considered capable of improving or deteriorating, whereas the latter referred to a condition not considered capable of improving or deteriorating.  See Durham v. United States, 214 F.2d 862, 875 (D.C.Cir. 1954); see also United States v. Shorter, 343 A.2d 569, 572 (D.C.1975).

In July 2003, VA's General Counsel issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both a disease or injury in question existed prior to service and that it was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  This holding replaced the previous standard under 38 C.F.R. § 3.304(b), which had required that if a condition was not noted at entry but was shown by clear and unmistakable evidence to have existed prior to entry, the burden then shifted to the claimant to show that the condition increased in severity during service.

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims file VA treatment records since August 2010.  

2.  The RO/AMC should ask the Veteran to identify all sources of treatment or evaluation he has received for his residuals of a coccygeal injury since his separation from service and to provide any releases necessary for the VA to secure private medical records of such treatment or evaluation.  The RO/AMC should then obtain and associate with the claims file any treatment records identified by the Veteran, to include all VA treatment records.  

3.  After the above actions have been completed, the Veteran should be afforded an appropriate examination to assess the nature and etiology of any coccygeal disorder that may be present.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records and the Veteran's lay statements as to service incurrence and chronic coccygeal discomfort following service, and address the following:  

      a)  Does the Veteran have a current disease, defect, or disorder of the coccygeal area?  
      b)  Assign a diagnosis for each disease, defect, or disorder of the coccygeal area. 
      c)  For each diagnosed condition, state whether the condition is a disease or a defect, and whether the diagnosed disease or defect is congenital or acquired.  
      d)  If the Veteran has an acquired disorder of the coccygeal area, provide an opinion as to whether it is at least as likely as not (50 percent probability) that the coccygeal disorder was acquired in service or as a result of service.
      e)  If a disease or defect is congenital or developmental, state whether it is clear and unmistakable that the disorder was present prior to the Veteran's service.  
      f)  If a defect or disease was clearly and unmistakably present prior to the Veteran's service, is it at least as likely as not (a 50 percent likelihood) that the disease or defect was permanently (as compared to temporarily) increased in severity during the Veteran's service?  

In answering these questions, the examiner must consider the Veteran's lay statements as to chronicity and continuity of current coccygeal area discomfort.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner must provide rationale for any opinion given, and should consider statements by the Veteran as they relate to post-service symptoms or treatment.  

If the examiner determines that a decision cannot be made without resort to mere speculation, then the examiner should identify the additional information required.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


